Title: To James Madison from William Jarvis, 26 August 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 26th. August 1803.
					
					On the 19th. Instant I Had the honor to address You by the Brig Mary, Captn. Cooke, via Providence covering a letter from Mr. OBrien, Copy of the application in favor of Capn. Seymour and of the note with Mr. Lemar’s Commission. Since which a circumstances has occurred that in peace would not have excited much attention, but in this time of uncertainty every Mole-hill is magnified into a mountain.  Don John de Almeida  &ca. is no longer Minister of the Foreign & War Departments.  The former was Yesterday for the present given to the Viscount Balsemão (i.e. Lewis Pinto) and the latter to the Viscount Anadia.  Every body’s ingenuity was at work to find out the reason and to be Sure they have displayed no small invention on the occasion; their speculations however generally having a hostile tendency toward Great Brittain.  But as those, who assign some very profound cause for every action of Governments or public Characters, often greatly err, I shall attempt the easier Task of offering some less refined and more obvious reasons for the change.  Since General Lannes returned, it is an undoubted fact that the ceremonial visit is the only interview he has had with Don John, and that he has been very solicitous to get him out: and it is likewise true that the Secretary of the French Legation set away the Day before Yesterday morning for Madrid charged it was given out with Secret dispatches: the order displacing Don John was sent to him in the afternoon and it is said was altogether unexpected to him, & the Secretary returned Yesterday occasioned as reported by his having met a Courier from Madrid.  The coincidence of those circumstances would lead to the Supposition that it is only the catastrophe of the Play which has been acting for nearly twelve Months past & which the Secretary’s departure was intended to hasten.  Some few report that he was nominated Minister extraordinary to the Court of Vienna but it is likely this was circulated by his friends to make his fall as light as possible; for I cannot imagine an affair of such consequence that this Court has to negotiate with the Emperor, as to make it necessary to send for the purpose, a Minister who held two of the most important offices under the Crown.  It is confidently reported that Don Rodrigo will also be removed.  He and John are the firm friends of England & the other two are supposed to lean toward France.  The French of course strenuously deny that their Minister had any hand in his dismissal.  Notwithstanding the influence this change will be likely to give France in the Councils of this Country, I cannot believe that War will be the consequence; nor that the French Minister, if ever so desirous, although he is apparently on the best terms with the Prince, having latterly been on several hunting parties with His Highness, could induce him to pursue any measures that would lead to a rupture: but possibly the fall of the Minister may partly be attributed to their perfect good understanding.  A few days however probably will produce something conclusive on this Subject.  Hitherto every thing that regarded the neutrality of the Port has been conducted with the greatest impartiality, unless the ordering an English Privateer that arrived a few days since in the afternoon out the next morning without allowing her to get refreshments, is otherwise considered; nor has any single circumstance publicly occurred to justify a belief that this Government expected to be involved in the contest; the Regiments filling up very slowly, altho’ some Solicitude was at first discovered about it; and no Vessel of War is under repair but what some place of destination is assigned for, a Man of War for the East Indies, another, a frigate and a Sloop of War for the Brazils & a 74 for Algiers.  From the destination of the last it seems they are seriously bent upon making a peace with the Algerines  a couple of Days since I understood that nothing had yet been done toward concluding the Treaty & it was believed that reasonable terms could not be obtained without driving the Dey into them by shewing a determination to carry on the War with Vigor; with which view the 74 was to be added to the Squadron; they will then have   Men of War, two frigates and a Sloop of War.  If they are really disposed to conclude a Treaty with the Algerines, which I am inclined to believe, I should suppose from the present embarrassed State of the finances of this Kingdom, that they do not expect to be engaged in any other War for it cannot consistently be believed if they did, after being so many Years at War with these People, they would choose such a Juncture to increase their financial embarrassments by payment of a half Million to a Million the former being the smallest Sum for which they can reasonably expect to make a Peace.
	
					I have the pleasure to inclose a letter from Mr. OBrien, an extract from Mr. Simpson dated the 6th. August and copies of two from Mr. Gavino dated the 11th. and 15th. Instant, & one from Mr. Willis, & an extract from Mr. Montgomery dated the 16th.  I have the Honor to be, Sir, Your most obedient humble servant.
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
